DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-4 in the reply filed on 10/18/2021 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (JP 2001-181798), hereinafter “Ozaki,” wherein an English machine translation is used and cited herein.
Regarding claims 1-4, Ozaki teaches a hot rolled and annealed ferritic stainless steel sheet (Title, Abstract, [0013], [0037]) having a chemical composition comprising, by mass, ≤0.1% C, ≤1.0% Si, ≤1.0% Mn, ≤0.1% P, ≤0.01% S, ≤1.0% Al, 9.0-35.0% Cr, ≤1.0% Ni, ≤0.1% N, and a balance of Fe and unavoidable impurities (Abstract, [0005]-[0006]), wherein the steel sheet may further comprise, by mass%, one or more of ≤1.0% Ti, ≤2.0% Cu, ≤2.0% Mo, ≤2.0% Co, ≤1.0% Nb, ≤0.5% Zr, ≤0.005% B, and ≤0.005% Ca ([0006]), which overlaps with the chemical composition ranges recited in claims 1-4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Ozaki does not explicitly teach that its hot rolled and annealed ferritic stainless steel sheet has a threshold stress intensity factor KIC of 35 MPa∙m1/2 or more.
However, Ozaki teaches a hot rolled ferritic stainless steel sheet having an overlapping composition (Abstract, [0005]-[0006]), as discussed above, and which is made by a substantially similar process comprising hot rolling, the hot rolling including performing finish rolling, wherein the finish rolling is performed at ≤800°C and the cumulative draft (i.e., accumulated rolling reduction ratio) in the last three passes is ≥50%, followed by annealing the hot rolled sheet at 920°C (Abstract, [0007]-[0008], [0037]). For example, Steel No. G of Ozaki is made by a process comprising hot rolling, the hot rolling including performing finish rolling, wherein the finish rolling is performed at 800°C and the cumulative draft (i.e., accumulated rolling reduction ratio) in the last three passes is 50%, followed by annealing the hot rolled steel sheet at 920°C (Abstract, [0037], Table 5: Steel No. G). This process is substantially similar to that described in p. 9 of the instant specification, recites hot rolling including finishing rolling including three or more passes, wherein a temperature range for the final three passes of the finish 
Thus, as Ozaki teaches an overlapping composition and a substantially similar process of making (Abstract, [0005]-[0008], [0037]), as discussed above, a threshold stress intensity factor KIC of 35 MPa∙m1/2 or more would have naturally flowed from the teachings of Ozaki. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 7 of copending Application No. 16/480,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 1, 3, 5, and 7 of the reference application teaches a hot-rolled ferritic stainless steel sheet having an overlapping chemical composition and threshold stress intensity factor. 
The claims of the reference application are silent as to its steel sheeting having been annealed. However, the annealed limitation in the instant claims is a product-by-process limitation “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. The process limitation recited implies that the product created by such a process is a steel sheet having the threshold stress intensity factor as instantly claimed. No further implications as to the structure of product are apparent or derived from the product-by-process limitation as set forth. Claims 1, 3, 5, and 7 of the reference application teaches an overlapping threshold stress intensity factor, and thus meets the instantly claimed product-by-process limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734